*637Contrary to the defendant’s contention, there was clear and convincing proof to warrant the assessment of points against him for a history of substance abuse as set forth in the risk assessment instrument of the Board of Examiners of Sex Offenders (hereinafter the RAI). The Supreme Court properly designated the defendant a level three sex offender based upon the facts of the case and the RAI (see Correction Law § 168-n; People v Smolen, 47 AD3d 623 [2008]; People v Yarborough, 43 AD3d 1129 [2007]; People v Grimmett, 29 AD3d 766 [2006]). Skelos, J.P., Santucci, Dillon and Covello, JJ., concur.